Citation Nr: 0103054	
Decision Date: 01/31/01    Archive Date: 02/02/01

DOCKET NO.  99-25 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1. Entitlement to service connection for hearing loss.

2. Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for a back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. McBrine, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1944 to December 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1999 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia that denied the veteran's claim of entitlement 
to service connection for hearing loss, and which found that 
new and material evidence had not been submitted sufficient 
to reopen a claim of entitlement to service connection for a 
back disability. 

The claim of entitlement to service connection for hearing 
loss will be addressed in the REMAND portion of this 
decision.


FINDINGS OF FACT

1. The Board, in a decision dated February 1998, denied the 
veteran's claim of entitlement to service connection for a 
back disability.  This was a final disallowance of this 
claim.

2. Evidence received since the February 1998 decision, 
considered alone or in conjunction with the evidence 
previously of record, is not so significant that it must 
be considered (with the other evidence of record) to 
fairly decide the merits of the claim of service 
connection for a back disability.


CONCLUSION OF LAW

1. A February 1998 Board decision which denied the veteran 
service connection for a back disability is a final 
decision.  38 U.S.C.A. § 7104 (West 1991 & Supp. 2000); 38 
C.F.R. §§ 3.104(a), 20.302, 20.1103 (2000).

2. Evidence submitted in support of the veteran's attempt to 
reopen his claim of entitlement to service connection for 
a back disability is not new and material, and this claim 
is not reopened.  38 U.S.C.A. § 5108 (West 1991);  
38 C.F.R. § 3.156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran and his representative contend that service 
connection is warranted for a back disability.  The Board is 
satisfied that all relevant facts have been properly 
developed for this issue and no further assistance to the 
veteran is required in order to comply with the duty to 
assist.  See Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  In this regard, the 
veteran has not pointed to any additional available evidence 
which could be obtained that would support his claim.

To establish service connection for a claimed disability, the 
facts, as shown by the evidence, must demonstrate that a 
particular disease or injury resulting in current disability 
was incurred during active service or, if preexisting active 
service, was aggravated therein.  See 38 U.S.C.A. § 1110 
(West 1991 & Supp. 2000); 38 C.F.R. § 3.303 (2000).  When a 
disease is first diagnosed after service, service connection 
may nevertheless be established by evidence demonstrating 
that the disease was in fact incurred during the veteran's 
service, or by evidence that a presumptive period applied.  
See 38 C.F.R. §§ 3.303, 3.307, 3.309 (2000).

In a February 1998 decision, the Board found that new and 
material evidence had not been submitted sufficient to reopen 
the veteran's claim of entitlement to service connection for 
a back disability.  The Board denied the veteran's 
application to reopen his claim not because there was no 
evidence that the veteran suffered a back injury while in 
service, and not because there was no evidence that he 
currently suffered from a back disability, but because he had 
submitted no evidence that the back injury he suffered in 
service, characterized by the Board as "acute and 
transitory", was related to the back disability that he 
suffered from at the present time.  Further, the veteran's 
claim was denied because he submitted no evidence showing 
that any pre-existing condition was aggravated by his 
service.

As a timely appeal of the February 1998 Board decision was 
not submitted, the Board concludes that it is final based on 
the evidence then of record.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 
(2000).  The veteran filed a motion for reconsideration of 
this decision, but that motion was denied by an October 1999 
decision.  However, the law and regulations provide that if 
new and material evidence has been presented or secured with 
respect to a claim which has been disallowed, the claim may 
be reopened and the former disposition reviewed.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156(a) (2000).

"New and material" evidence is evidence not previously 
submitted, not cumulative or redundant, and which by itself, 
or along with evidence previously submitted, is so 
significant that it must be considered to fairly decide the 
merits of the claim.  38 C.F.R. § 3.156 (a) (2000); see Evans 
v. Brown, 9 Vet. App. 273 (1996).

Furthermore, the Court has stated that in determining whether 
the evidence is new and material, the credibility of the 
newly presented evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992).  The Board is required to 
give consideration to all of the evidence received since the 
last disallowance of this claim on any basis, in this case, 
since the Board decision dated February 1998.  Evans.

The new evidence submitted consists of letters from the 
veteran and a friend, and additional service records.

An undated certificate submitted by the veteran details the 
history of the construction of the ship on which he was 
stationed, and its decommissioning.

A service record dated July 1944 submitted by the veteran 
shows that he and a friend were assigned to a certain ship.  
A letter from that friend dated March 1999 indicates that he 
did not recall the extent of the veteran's injury, but he did 
recall the veteran being named to the injured list, after 
their ship was struck by a torpedo.  A further undated 
certificate submitted by the veteran shows that his friend 
received a citation for outstanding service, due to his 
actions when a torpedo hit their ship.

A statement submitted by the veteran dated May 1999 indicated 
that he hurt his back at the same time he loosened two teeth, 
the day his boat was hit by a torpedo. 

The Board finds that new and material evidence has not been 
presented sufficient to reopen the claim of entitlement to 
service connection for a back disability.  All of the new 
evidence submitted only further illustrates that the ship the 
veteran was on was struck by a torpedo, and that the veteran 
suffered a back injury at this time.  The Board notes that 
the fact that the veteran suffered a back injury while in 
service has never been questioned in any of the multiple 
Board decisions or ratings actions on this issue of his back 
disability.  In fact, veteran's service medical records 
clearly indicate that he did suffer a back injury, 
specifically a muscular strain, in January 1945.

However, as noted above, the veteran's claim of entitlement 
to service connection for a back disability was denied not 
because there was no evidence that the veteran suffered a 
back injury in service, but because there was no competent 
medical evidence linking that injury to the back disability 
that the veteran currently suffered from.  The veteran has 
submitted no medical evidence that indicates that his current 
back disability is related to an injury he received in 
service, or that a pre-existing disability was aggravated by 
that injury in other than an acute and transitory manner.

The Board does not doubt the sincerity of the veteran, nor 
that he suffers from a debilitating back condition.  However, 
there is no medical evidence of record linking the veteran's 
muscular strain in 1945 to the back disability he currently 
suffers from.  The Board points out that any lay statements 
made by the veteran to the effect that he suffers from a back 
disability as a result of his service are not sufficient to 
reopen a claim under 38 U.S.C.A. § 5108 (West 1991).  See 
Moray v. Brown, 5 Vet. App. 211, 214 (1993).  

Finally, the veteran's representative, in a brief dated March 
2000, urges that the veteran be granted service connection 
based on 38 U.S.C.A. § 1154(b), as a combat veteran.  The 
provision indicates that in the case of any veteran who 
engaged in combat with the enemy in active service, 
satisfactory lay or other evidence that an injury or disease 
was incurred or aggravated in combat will be accepted as 
sufficient proof of service connection if the evidence is 
consistent with the circumstances, conditions or hardships of 
such service even though there is no official record of such 
incurrence or aggravation in such service, and, to that end, 
every reasonable doubt shall be resolved in favor of the 
veteran.  38 U.S.C.A. 
§ 1154(b) (West 1991 & Supp. 2000); 38 C.F.R. § 3.304(d) 
(2000).

It must be noted however that these provisions deal with the 
question of whether a particular disease or injury occurred 
in service, that is, what happened then, and not the question 
of either current disability or nexus to service, as to both 
of which competent medical evidence is generally required.  
See Brammer v. Derwinski, 3 Vet.App. 223, 225 (1992), 
Rabideau v. Derwinski, 2 Vet.App 141, 144 (1992) and Lathan 
v. Brown, 7 Vet.App. 359, 365 (1995).  These provisions do 
not establish service connection for a combat veteran, but 
relax the evidentiary requirements for determining what 
happened in service.  See Kessel v. West, 13 Vet.App. 9 
(1999). As noted above, there is no question that the veteran 
suffered a back injury in service, therefore 38 U.S.C.A. 
§ 1154(b) is not relevant to the outcome of this case.

In view of the foregoing, the Board must conclude that the 
evidence received subsequent to the RO's December 1998 
decision is not new and material for the purpose of reopening 
this claim.  38 C.F.R. § 3.156 (2000).

Because the veteran has not fulfilled his threshold burden of 
submitting new and material evidence to reopen his finally 
disallowed claim, the benefit-of-the-doubt doctrine is not 
applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 
(1993).



ORDER

The veteran's claim of entitlement to service connection a 
back disability is not reopened.



REMAND

The veteran and his representative contend that service 
connection is warranted for hearing loss.

It is noted that applicable law provides that service 
connection will be granted if it is shown that a particular 
disease or injury was incurred or aggravated during active 
duty or active duty for training.  38 U.S.C.A. §§ 101(2), 
(24), 1110, 1131 (West 1991 & Supp. 2000); 38 C.F.R. § 3.303 
(2000).

The Board notes that the veteran's service medical records 
contain no records of the veteran ever being seen for a 
hearing loss problem while in service.  The report of the 
veteran's separation examination dated December 1945 showed 
that the veteran had a 20/20 coin click test in both ears.  

The reports of VA outpatient treatment dated September 1994 
indicate that the veteran has a severe to profound mixed 
hearing loss in the right ear with poor discrimination 
ability, and a mild to moderate to severe mixed hearing loss 
in the left ear, with poor discrimination ability.  Those 
records also noted that the veteran had a history of noise 
exposure working with dynamite in a coal mine.  It was 
recommended that the veteran continue wearing hearing aids.  

Thus, there is no evidence that the veteran suffered from an 
injury in service that caused his hearing loss.  However, 
recently, Congress amended 38 U.S.C.A. § 5107 (and amended or 
added other relevant provisions) to reflect that VA has a 
duty to assist a claimant in developing all facts pertinent 
to a claim for benefits.  Such duty includes requesting 
information as described in 38 U.S.C.A. § 5106.  A claim may 
be decided without providing such assistance only when no 
reasonable possibility exists that such assistance will aid 
in the establishment of entitlement, or the record includes 
medical evidence sufficient to adjudicate the claim.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (to be codified at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107).

As such, mindful of its duty to assist the veteran, the Board 
is of the opinion that further development on this issue is 
necessary.

As such, this case is REMANDED for the following development:

1. The RO should ask the veteran to 
provide any information regarding any 
evidence of current or past treatment 
for hearing loss that has not already 
been made part of the record, and 
should assist him in obtaining such 
evidence.  The veteran should be given 
the requisite opportunity to respond 
to the RO's communications, and any 
additional evidence received should be 
associated with the claims folder. 

2. The RO must also review the claims 
file and ensure that all notification 
and development action required by the 
Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475 is 
completed.  In particular, the RO 
should ensure that the new 
notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107) are 
fully complied with and satisfied.  
For further guidance on the processing 
of this case in light of the changes 
in the law, the RO should refer to VBA 
Fast Letter 00-87 (November 17, 2000), 
as well as any pertinent formal or 
informal guidance that is subsequently 
provided by the Department, including, 
among other things, final regulations 
and General Counsel precedent 
opinions.  Any binding and pertinent 
court decisions that are subsequently 
issued also should be considered.

3.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record (to include the scheduling of a 
VA examination if warranted), the RO 
should readjudicate this claim on 
appeal in light of all pertinent 
evidence and legal authority, to 
specifically include that cited to 
herein.  The RO must review these 
claims on the merits, and provide 
adequate reasons and bases for its 
determinations, addressing all issues 
and concerns that were noted in this 
REMAND.  

4. If the claim on appeal continues to be 
denied, the appellant and his 
representative must be furnished a 
supplemental statement of the case and 
be given an opportunity to submit 
written or other argument in response 
thereto before the claims file is 
returned to the Board for further 
appellate consideration. 


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals



 


